Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Surgical Care Affiliates, Inc. (the “Company”), does hereby certify, to such officer’s knowledge, that the Quarterly Report on Form 10-Q for the quarter ended September 30, 2015 of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 4, 2015 /s/ Andrew P. Hayek Andrew P. Hayek Chairman, President and Chief Executive Officer
